DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 28, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the contact hole and the two contact holes have no reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL HAVING TRANSMISSION AREA AND STORAGE CAPACITOR AND ELECTRIC APPARATUS INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the pixel circuit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16-20 are rejected as being dependent upon rejected claim 15.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2020/0295300 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Chung et al. teach a display panel including a transmission area TA, the display panel comprising:  a substrate 100 including a first base layer, wherein the first base layer includes a transparent polyimide resin; a first pixel circuit Pg and a second pixel circuit Pg over the substrate 100, spaced from each other with the transmission area TA between the first pixel circuit Pg and the second pixel circuit Pg, and each including transistors T1 and a storage capacitor Cst’; a first display element OLED’ electrically connected to the first pixel circuit Pg; and a second display element OLED’ electrically connected to the second pixel circuit Pg (Figures 5-7, pages 6-8, paragraphs [0094]-[0138]).
In regard to claim 6, Chung et al. teach the transistors T1 of the first pixel circuit Pg and the transistors T1 of the second pixel circuit Pg respectively comprise a semiconductor layer A1’, and wherein the semiconductor layer A1’ includes an (See page 5, paragraph [0081]) oxide semiconductor material (Figures 5-7, pages 6-8, paragraphs [0094]-[0138]).
In regard to claim 8, Chung et al. teach a planarization layer 117 covering the first pixel circuit Pg and the second pixel circuit Pg, wherein the first display element OLED’ comprises:  a first pixel electrode 221’ arranged on the planarization layer 117 and electrically connected to the first pixel circuit Pg through a contact hole formed in the planarization layer 117; an intermediate layer 222’ arranged on the first pixel electrode 221’; and an opposite electrode 223 arranged on the intermediate layer 222’ (Figures 5-7, pages 6-8, paragraphs [0094]-[0138]).
In regard to claim 9, Chung et al. teach an encapsulation layer 300 covering the opposite electrode 223 and including at least one inorganic layer 310p/330 and at least one organic layer 320 (Figures 5-7, pages 6-8, paragraphs [0094]-[0138]).
In regard to claim 10, Chung et al. teach at least one insulating layer 111 overlapping the substrate 100 and including a first hole (at TA lower portion), wherein the first hole (at TA lower portion) is positioned between the first pixel circuit pg and the second pixel circuit Pg and partially exposes the substrate 100, wherein the planarization layer 117 includes a second hole (at TA mid portion) corresponding to the first hole (at TA lower portion), and wherein the at least one organic layer 320 is at least partially located in each of the first hole and the second hole (Figures 5-7, pages 6-8, paragraphs [0094]-[0138]).

Allowable Subject Matter
Claims 2-3, 5, 7, 11, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is objected to as being dependent upon objected claim 3.   Claims 12-13 are objected to as being dependent upon objected claim 11.

As best understood, claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bok et al. (US 2020/0020747 A1)		Choi et al. (US 2017/0194415 A1)
Chung et al. (US 2017/0104048 A1)	Chung et al. (US 2017/0330923 A1)
Jung et al. (US 2017/0084635 A1)	Kim (US 2016/0260787 A1)
Kim et al. (US 2018/0145118  A1)		Lee et al. (US 2018/0026082 A1)
Okabe et al. (US 2018/0210306 A1)	Park et al. (US 2017/0148860 A1)
Son et al. (US 2016/0233289 A1)		Yim et al. (US 2017/0069871 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
May 31, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822